Caton, C. J. This action was brought before a justice of the peace, whence it was appealed to the Circuit Court, where it was referred to arbitrators, who reported to the court that there was due to the plaintiff thirty-one dollars and twenty-four cents. The defendant moved to set aside the report, upon the ground that the arbitrators had allowed the plaintiff for more corn than he had claimed in the account filed with the justice, when he commenced his action. The account filed, was for one hundred and sixty bushels of corn, at thirty-three and one-third cents per bushel, amounting to fifty-three dollars and thirty-three cents. One of the arbitrators states, that they allowed the. plaintiff for two hundred and sixteen bushels of corn, at thirty-three and one-third cents per bushel, and charged him with forty dollars, paid by the defendant, leaving the balance due as stated in the report. That their attention was never called to, nor did they see the account filed before the justice. Under such circumstances, we are by no means prepared to say, that the award of the arbitrators should have been set aside, if it clearly appeared that they had allowed the plaintiff more than the amount of his account filed before the justice. If the defendant desired the arbitrators to be influenced in their decision by the account, he should have brought it to their attention. But in this case they did not exceed the claim filed. The award was more than twenty dollars less than the amount of the plaintiff’s account. True, he proved the delivery of more corn than was charged in the account, but this he was obliged to do, in order to meet the forty dollar payment proved by the defendant. The corn paid for by the forty dollars, had no ear marks by which he could show that it was not the corn charged in the account, and there was no possible way of doing that, but by showing that he had delivered more corn than he had charged in that account. When the whole evidence was considered, instead of showing that the plaintiff had not charged for enough corn to sustain the award, it showed that he had charged for more than was actually due him, and hence the arbitrators cut down the account by more than twenty dollars. The judgment must be affirmed. Judgment affirmed.